Colt, J.
The plaintiffs, residents and tax payers in the town of Brookline, and claiming the privileges and immunities which they are entitled to under a town government, allege by bill in equity that the act providing for the annexation of that town to the city of Boston, on certain conditions, is a violation of the provisions of the second article of the amendments of the Constitution of this Commonwealth, by which power is given to the General Court on certain conditions to charter cities. An injunction is asked to prevent proceedings by the city or town under the act, with a prayer that it may be declared void, and for general relief. To this there is a general demurrer for want of equity.
The question whether this court has jurisdiction to grant the relief asked in favor of private citizens against the contemplated alleged illegal action of these municipalities, was not argued and 'a not considered by us.
*204By the amendment of the Constitution relied on, power is given -¿o the General Court to erect city governments in any “ corporate town or towns of this Commonwealth,” and to confer such powers as may be necessary for the government thereof, with the proviso that “ no such government shall be erected in any town not containing twelve thousand inhabitants, nor unless it be with the consent and on the application of a majority of the inhabitants of such town present and voting thereon.”
The bill alleges that the town of Brookline did not contain twelve thousand inhabitants, and that the act in question was passed by the Legislature without first obtaining the consent and without the application of a majority of the inhabitants of the town.
The court are of opinion that the demurrer is well taken. The control of the General Court over the territorial division of the state into cities, towns, and districts, unless controlled by some specific constitutional limitation, must necessarily be supreme. It is incident to that sovereign power which regulates the performance of public and political duties. The rights and franchises of such corporations are granted only to this end, and they may be modified and changed in their territorial limits as public convenience and necessity require. The inhabitants do not derive private or personal rights under the act of incorporation; they acquire no vested right in those forms of municipal government which exist under general laws in towns, as distinguished from those by which the affairs of cities are regulated. If injuriously affected by legislative action upon these political relations, within constitutional limits, the courts can afford no remedy.
This power of the General Court it was not the intention of the amendment in question to limit or affect. It has no application to the annexation, by the authority of the Legislature, of a town or part of a town to a city already existing. It has express reference to the erection of a city government in the place of a town government within the same town limits. We are referred by the defendants to many acts of the Legislature annexing towns and parts of towns to cities, showing that this has been the uniform construction of the article in question.

Demurrer sustained.

*205Memoranda.
On the twenty-eighth day of June, 1873, Chief Justice Chapman died at Fluelen in Switzerland, having held the office of Chief Justice since the seventh day of February, 1868.
On the fifth day of September, 1873, Mr. Justice Gray was appointed Chief Justice, in place of Chief Justice Chapman, deceased, and took his seat upon the bench as such on the ninth day of September, at the term of the court then held at Pittsfield in the County of Berkshire.